DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach exposing a surface of the metal-containing conductive material to at least one radical form of hydrogen and to at least one oxidant where the metal-containing conductive structure contains one of the metals listed in the Markush group. This is not found persuasive because Dordi et al. (US 2007/0292604) teaches exposing a surface of the metal-containing conductive material to at least one radical form of hydrogen and to at least one oxidant where the metal-containing conductive structure contains copper and Terai et al. (US 2017/0243918) teaches that copper and nickel are functional equivalents, as discussed below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dordi et al. (U.S. Patent Application Publication 2007/0292604, hereafter Dordi ‘604) in view of Terai et al. (U.S. Patent Application Publication 2017/0243918, hereafter Terai ‘918).
Claim 1: Dordi ‘604 teaches a method of forming a conductive structure (abstract) comprising forming a metal containing conductive material (132) over a supporting substrate (100) (Fig. 2C, abstract, [0042], [0045]); and
	exposing a surface of the metal-containing conductive material to a hydrogen plasma generated from H2 gas ([0055]), and, therefore, hydrogen radicals, and exposing the surface to at least one oxidant ([0053]), the exposing altering at least a portion of the metal-containing conductive material to form a portion of the conductive structure (abstract, [0053], [0055]).
Dordi ‘604 further teaches that the metal containing conductive material can comprise copper (abstract, [0045]), and that the conductive structure can be a metal line of an integrated circuit ([0003], [0027], [0111]).

With respect to claim 1, Dordi ‘604 does not explicitly teach that the metal containing conductive material comprises of one or more metals select from the group consisting of Co, Ni, Mo, Nb, and Al.
Terai ‘918 teaches a method of making conductive lines for a semiconductor device (abstract, [0005], [0022], [0037]). Terai ‘918 teaches that nickel (Ni) and copper are functional equivalents for the purposes of being the conductive metal for the conductive lines ([0037]). Both Terai ‘918 and Dordi ‘604 teach methods of making conductive lines for a semiconductor device (‘604, [0003], [0027], [0111]; ‘918, abstract, [0005], [0022], [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the nickel taught by Terai ‘918 for the copper used in the method taught by Dordi ‘604 because nickel and copper are functional equivalents for the purposes of being the conductive metal of conductive lines in a semiconductor device, as taught by Terai ‘918. See MPEP 2144.06.

Claim 2: Dordi ‘604 teaches that the altering can comprise removing contaminants from the metal-containing conductive material (abstract, [0053], [0055]).
	Claims 10 and 11: Dordi ‘604 teaches that the hydrogen radicals can be from hydrogen plasma generated from H2 gas ([0055]), which is a plasma that generates hydrogen radicals in the form of H∙.
	Claim 12: Dordi ‘604 teaches that the hydrogen radicals can be generated by a plasma ([0055]).
	Claims 13 and 14: Dordi ‘604 teaches that the oxidant can comprise O2 ([0053]).

Claim 15: Dordi ‘604 teaches that the exposing can be performed at a temperature of less than 120°C and a pressure of less than 1 Torr ([0053]).
	With respect to claim 15, the modified teachings of Dordi ‘604 do not explicitly teach that the temperature is within a range of about 100°C to about 1000°C.
	However, the claimed temperature range of about 100°C to about 1000°C is obvious over the temperature range of less than 120°C taught by Dordi ‘604 because they overlap. See MPEP 2144.05.

	Claim 16: Dordi ‘604 teaches that the conductive material can comprise copper (abstract, [0045]), which corresponds to the claimed first conductive material, and the method can further comprise forming a cobalt alloy (135), which corresponds to the claimed second conductive material, directly against the surface after exposing (Fig. 2D, abstract, [0046]).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dordi et al. ‘604 in view of Terai et al. ‘918 as applied to claim 2 above, and further in view of Duan et al. (U.S. Patent Application Publication 2017/0062218, hereafter Duan ‘218).
Claims 3 and 4: The modified teachings of Dordi ‘604 teach the limitations of claim 2, as discussed above. Dordi ‘604 further teaches that the conductive structure can be for an integrated circuit ([0003]), and that the method comprises depositing a layer on the surface of the metal-containing conductive material (abstract, [0046]).
With respect to claim 3, the modified teachings of Dordi ‘604 do not explicitly teach that the contaminant includes one or more of chlorine, carbon, silicon, germanium, boron, oxygen, and fluorine. With respect to claim 4, the modified teachings of Dordi ‘604 do not explicitly teach that the contaminant includes fluorine.
Duan ‘218 teaches a method of reducing contaminants in integrated circuits (abstract). Duan ‘218 teaches that fluorine contaminants in a material can slow or inhibit deposition rate onto a surface of the material ([0007], [0010]). Both Duan ‘218 and Dordi ‘604 teach methods of reducing contaminants in integrated circuits (‘604, abstract, [0003]; ‘218, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fluorine contaminants taught by Duan ‘218 be one of the contaminants removed in the method taught by the modified teachings of Dordi ‘604 because the presence of these contaminants can slow or inhibit deposition rate onto a surface of the material, as taught by Duan ‘218.

Claim 5: The modified teachings of Dordi ‘604 teach the limitations of claim 2, as discussed above. Dordi ‘604 further teaches that the conductive structure can be for an integrated circuit ([0003]), and that the method comprises depositing a layer on the surface of the metal-containing conductive material (abstract, [0046]).
With respect to claim 5, the modified teachings of Dordi ‘604 do not explicitly teach that the contaminant includes boron.
Duan ‘218 teaches a method of reducing contaminants in integrated circuits (abstract). Duan ‘218 teaches that boron contaminants in a material can slow or inhibit deposition rate onto a surface of the material ([0007], [0010]). Both Duan ‘218 and Dordi ‘604 teach methods of reducing contaminants in integrated circuits (‘604, abstract, [0003]; ‘218, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the boron contaminants taught by Duan ‘218 be one of the contaminants removed in the method taught by the modified teachings of Dordi ‘604 because the presence of these contaminants can slow or inhibit deposition rate onto a surface of the material, as taught by Duan ‘218.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dordi et al. ‘604 in view of Terai et al. ‘918 as applied to claim 1 above, and further in view of Liaw (U.S. Patent 10,043,571, hereafter Liaw ‘571).
Claim 8: The modified teachings of Dordi ‘604 teaches the limitations of claim 1, as discussed above. Dordi ‘604 further teaches that the conductive structure can be a metal line of an integrated circuit ([0003], [0027], [0111]).
With respect to claim 8, the modified teachings of Dordi ‘604 do not explicitly teach that the metal line is a bitline.
Liaw ‘571 teaches a method of making metal lines for an integrated circuit (abstract, col 1 ln 19-31). Liaw ‘571 teaches that bit-lines are a suitable type of line for the metal line of the integrated circuit (abstract, col 1 ln 19-31). Both Dordi ‘604 and Liaw ‘571 teach methods of making metal lines for an integrated circuit (‘604, [0003], [0027], [0111]; ‘571, abstract, col 1 ln 19-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bit-line taught by Liaw ‘571 as the type of metal line in the method taught by the modified teachings of Dordi ‘604 because it is a suitable type of line for the metal line of the integrated circuit, as taught by Liaw ‘571. 
Further, it would have been a simple substitution that would have yielded predictable results.

Claim 9: The modified teachings of Dordi ‘604 teach the limitations of claim 1, as discussed above. Dordi ‘604 further teaches that the conductive structure can be a metal line of an integrated circuit ([0003], [0027], [0111]).

With respect to claim 9, the modified teachings of Dordi ‘604 do not explicitly teach that the metal line is a wordline.
Liaw ‘571 teaches a method of making metal lines for an integrated circuit (abstract, col 1 ln 19-31). Liaw ‘571 teaches that word-lines are a suitable type of line for the metal line of the integrated circuit (abstract, col 1 ln 19-31). Both Dordi ‘604 and Liaw ‘571 teach methods of making metal lines for an integrated circuit (‘604, [0003], [0027], [0111]; ‘571, abstract, col 1 ln 19-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the word-line taught by Liaw ‘571 as the type of metal line in the method taught by the modified teachings of Dordi ‘604 because it is a suitable type of line for the metal line of the integrated circuit, as taught by Liaw ‘571. 
Further, it would have been a simple substitution that would have yielded predictable results.

Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious a method of forming a conductive structure comprising forming a second conductive material directly against the surface after the first exposing, and exposing a surface of the second conductive material to the at least one radical form of hydrogen and to the at least one oxidant to alter at least a portion of the second conductive material as to the context of claim 17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713